IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Barbara Leo and Georgette Pascotto    :
                                      :
            v.                        :
                                      :
Texas Township Board of Supervisors   :
                                      :
                                      :
Odell Partnership, Dale Odell and     :
Kip Odell                             :
                                      :
            v.                        :
                                      :
Texas Township Board of Supervisors   :
                                      :
Appeal of: Barbara Leo and            :   No. 731 C.D. 2018
Georgette Pascotto                    :   Submitted: April 11, 2019



BEFORE:     HONORABLE MARY HANNAH LEAVITT, President Judge
            HONORABLE MICHAEL H. WOJCIK, Judge (P.)
            HONORABLE CHRISTINE FIZZANO CANNON, Judge



OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                   FILED: July 9, 2019


            Barbara Leo (Leo) and Georgette Pascotto (Pascotto) (together,
Objectors) appeal from the May 7, 2018 amended order of the Court of Common
Pleas of Wayne County (trial court) which affirmed the decision of the Texas
Township (Township) Board of Supervisors (Board) granting the conditional use
application filed by Odell Partnership, Dale Odell and Kip Odell (collectively,
Applicants).
                On November 2, 2015, Applicants submitted a written application to
the Board seeking nunc pro tunc conditional use approval for a campground in order
to place two recreational vehicles (RV) on a 2.5-acre parcel (Lot 26)1 and to place
one RV on a contiguous 1.12-acre parcel (Lot 25) (Application).2 See Findings of
Fact (F.F.) 4; Application, Reproduced Record (R.R.) at 298a-99a. (The two parcels
are collectively referred to as the property). Prior to submitting the Application,
Applicants had placed an RV on one of the parcels and received oral approval from
the Township to do so. F.F. 5. Objectors complained to the Township that
Applicants had improperly placed an RV on one of the lots.                    R.R. at 424a.
Subsequently, the Township withdrew the oral approval. F.F. 6. Applicants then
submitted the aforementioned conditional use Application.
                Applicants filed their Application pursuant to Section 608 of the Texas
Township Zoning Ordinance (Zoning Ordinance).3 F.F. 12. Page one of the
Application stated that Applicants “collectively seek[] conditional use approval of
both lots under the ‘campground’ provisions” of the Zoning Ordinance. F.F. 12.
Page two of the Application stated that Applicants were applying “for campground
use of both parcels with permission for two recreational vehicles on Lot 26 and one
recreational vehicle on Lot 25.” F.F. 12.



       1
        Lot 26 is referred to as 101 Fords Road, Honesdale, Pennsylvania, and is Tax Map No.
27-11-26. Findings of Fact (F.F.) 1.
       2
        Lot 25 is referred to as 95 Fords Road, Honesdale, Pennsylvania, and is Tax Map No. 27-
11-25. F.F. 1.
       3
           Texas Twp., Pa., Zoning Ordinance art. VI, § 608 (2014).
                                                2
            Lots 25 and 26 are located in the Township’s RU-Rural Zoning District.
F.F. 7. The District Designation and Intent of the RU-Rural Zoning District as set
forth in the Zoning Ordinance is as follows:

            The purpose of this district is to provide for low density
            residential development in areas of the Township which
            are largely rural in character and to provide compatibility
            with existing agricultural, residential and rural uses.

F.F. 8; Zoning Ordinance Schedule of District Regulations, Appendix H-5 of
Objectors’ Brief. The Zoning Ordinance lists the permitted principal uses in the RU-
Rural Zoning District as agricultural activities, single-family detached dwellings
(not including mobile homes), greenhouses, and churches and places of worship.
Zoning Ordinance Schedule of District Regulations, Appendix H-5 of Objectors’
Brief; see F.F. 9. The Zoning Ordinance lists the following as conditional uses in
the RU-Rural Zoning District: cluster development; private recreational facilities;
boarding or tourists homes; agricultural service establishments; campgrounds;
mobile homes (individual); kennels; and commercial stables. Zoning Ordinance
Schedule of District Regulations, Appendix H-5 of Objectors’ Brief; see F.F. 9.
            The Board held four hearings on the Application: May 24, 2016; July
12, 2016; August 22, 2016; and October 4, 2016. F.F. 15. At the commencement
of the first hearing, Applicants verbally amended the Application, indicating their
intention to place one RV on each parcel. F.F. 16. Objectors’ counsel stated he had
“[n]o objection” to the amendment, nor did anyone else in attendance object. R.R.
34a-36a. At the hearings, Applicants and Objectors presented evidence, including
expert testimony. At a meeting held on December 19, 2016, the Board announced
that it was approving the Application as amended with four conditions, including


                                         3
that the RV placement be limited each year to the period from May 1 to October 31.
R.R. at 23a. The Board issued a written decision the same day. See Appendix A-1
to Objectors’ Brief.
               Objectors filed a timely appeal to the trial court. By order dated
September 18, 2017, the trial court found that the Board’s decision failed to meet the
requirements of the Municipalities Planning Code4 (MPC) because it did not contain
findings of fact, conclusions of law and reasons for the decision. 9/18/17 Trial Court
Order (citing Section 913.2 of the MPC, added by the Act of December 21, 1988,
P.L. 1329, 53 P.S. § 10913.2), Appendix B-1 to Objectors’ Brief. Accordingly, the
trial court remanded the matter to the Board to issue a new decision that complied
with the MPC. Id. On October 17, 2017, the Board issued a new decision containing
“findings of fact” and “conclusions of law” and again granting Applicants’
Application with the same four conditions. Board’s Conclusions of Law (C.L.) 8.
               The Board concluded that the property is well-suited for the “proposed
recreational vehicle use.” C.L. 3. The Board reasoned that Applicants’ oral
amendment of its initial Application “removed the requirement” to proceed under
Section 608.1 of the Zoning Ordinance (concerning conditional uses), which would
require a land use application, and that, rather, Section 305 of the Zoning Ordinance
(concerning uses that are neither specifically permitted nor denied) should be
applied. F.F. 25; see Board’s Decision at 9. The Board found that the amended
application “purported to request[] a similar use as a campground but limited the
scope to the two (2) identified areas.” F.F. 25. The Board also found “the testimony
provided by the Applicant[s] meets the requirements” of Section 305. Board’s
Decision at 9. Additionally, the Board found that the “[e]vidence established that


      4
          Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §§ 10101–11202.
                                               4
the proposed use clearly complies with each of the standards enumerated in the
[Zoning] Ordinance, including but not limited to, Sections 305, 306, Article IV,
Section 611 and Section 608.” C.L. 8.
             Objectors then filed a praecipe for reargument with the trial court, and
the parties reargued the case, although before a different judge, on May 2, 2018. See
R.R. at 562a-79a. That same day, despite holding argument, the trial court issued
an order stating Objectors’ “Praecipe for Re-Argument is DENIED” and noting that
Objectors failed to meet their burden to show that the Board acted arbitrarily,
capriciously or abused its discretion.      5/2/18 Trial Court Order (emphasis in
original), R.R. at 580a. The trial court also stated that the record adequately supports
the Board’s decision. Id. Subsequently, on May 7, 2018, the trial court sua sponte
issued an amended order, in which it amended its prior order to include a statement
that the trial court found in favor of Applicants and against Objectors. 5/7/18 Trial
Court Order, Appendix E-1 to Objectors’ Brief.
             Objector timely appealed to this Court and filed a statement of errors
complained of on appeal. Appendix F-1 to Objectors’ Brief. Subsequently, the trial
court issued an order, apparently to serve as its Pennsylvania Rule of Appellate
Procedure 1925(a) opinion, stating that it incorporated and adopted the entirety of
the Board’s October 17, 2017 decision after remand. 7/18/18 Trial Court Order,
Appendix G-1 to Objectors’ Brief. The trial court further stated it believed that there
were no issues which merit an appeal. Id.




                                           5
               Before this Court,5 Objectors raise four issues for our consideration.6
First, Objectors argue that the Board erred as a matter of law in granting Applicants’
amended conditional use Application for a single RV on each lot because RVs are
not specified as a conditional use in the RU-Rural Zoning District and, to the extent
the Board alternatively granted the request as one for a campground, Applicants
failed to meet the criteria for a conditional use for a campground.7 Objectors’ Brief
at 5, 24 & 29-31.
               Second, Objectors argue that the Board erred as a matter of law in
concluding that Applicants only had to comply with Section 305 of the Zoning
Ordinance and no longer had to comply with the conditional use requirements set
forth in Section 608 because such an interpretation would lead to the absurd result
that a proposed use that is not specifically permitted as a conditional use in a

       5
          Applicants have notified this Court that they decline to participate in this appeal.
Applicants’ counsel filed a praecipe to withdraw his appearance, indicating that Objectors did not
intend to pursue their appeal of the trial court’s second amended order dated May 24, 2018.
Praecipe for Withdrawal of Appearance, docketed 7/9/2018. The May 24, 2018 order addressed
Applicants’ appeal of the Board’s imposition of the four conditions and ruled in favor of the Board.
Although Applicants’ praecipe did not expressly address the order before this Court, we note that
Applicants have not joined in the Board’s brief and have not otherwise participated in the matter
before this Court.
       6
          In a land use appeal, where, as here, the trial court does not take additional evidence, this
Court’s scope of review is limited to determining whether the local governing body committed an
error of law or an abuse of discretion. In re Thompson, 896 A.2d 659 (Pa. Cmwlth. 2006). An
abuse of discretion will only be found in circumstances where the findings of the governing body
are not supported by substantial evidence. Id. Substantial evidence is defined as “such relevant
evidence as a reasonable mind might accept as adequate to support a conclusion.” Valley View
Civic Ass’n v. Zoning Bd. of Adjustment, 462 A.2d 637, 640 (Pa. 1983).
       7
         Objectors point out that under Section 403.3 of the Zoning Ordinance, a campground is
considered to be a recreational land development that must comply with the requirements in the
Township’s Subdivision and Land Development Ordinance (SALDO), and that, here, the
campground, inter alia, does not have a gross area of at least five contiguous acres and the
Applicants failed to submit a management plan, as required by the SALDO. Objectors’ Brief at
24-25 & 31-32.
                                                  6
particular zone may be permitted as a conditional use without having to meet any
standards or criteria. Objectors’ Brief at 5 & 35. Objectors further argue that the
Board erred in its application of Section 305 because Section 305 requires the Board
to consider a non-specified conditional use based on its similarity to specified
conditional uses. Id. at 25. Objectors contend that the only specified use that
Applicants’ proposed use resembles is that of a campground, and the Board failed to
analyze Applicants’ request under the standards applicable to campgrounds or
otherwise consider it based on the similarities. Id. at 25 & 35-36.
             Third, Objectors argue that after incorrectly concluding that Applicants
did not need to meet the requirements of Section 608 of the Zoning Ordinance, the
Board erred as a matter of law and abused its discretion in concluding that Applicants
nonetheless complied with the requirements of Section 608 of the Zoning Ordinance
concerning (i) public notice, (ii) review by the Township Planning Commission and
(iii) compliance with the five enumerated standards and criteria in subsection 1, i.e.,
Section 608.1. Objectors’ Brief at 5 & 26.
             Lastly, Objectors argue that the Board erred as a matter of law and
abused its discretion in concluding that Objectors failed to meet their burden to
establish that Applicants’ proposed use would be detrimental to the public health,
safety and welfare. Objectors’ Brief at 5-6, 26-27 & 41-42.
              In response, the Board argues that campgrounds are permitted as a
conditional use in the RU-Rural Zoning District, but that the installation of a single
RV on a lot is neither permitted nor denied. Board’s Brief at 3. The Board states
that an unaddressed use “defaults” to a conditional use under the ordinance. Id. The
Board notes that while Applicants’ original Application may have sought conditional
use approval of both lots under the “campground provision,” that request was


                                          7
“down-sized” when Applicants amended their original Application at the first
hearing to seek approval to place a single RV on each lot, and Objectors did not
object to such amendment.8 Id. at 14-15. The Board stresses that the Township
directed Applicants to seek a conditional use, and despite conceding to the
Township’s request, Applicants’ consultants opined at the hearing that there may
have been no need to do so. Id. at 8. With respect to the Township’s Subdivision
and Land Development Ordinance (SALDO), the Board contends that “this issue
had been addressed by previous approval of the two . . . parcels, complete
compliance with that ordinance and [Applicants’] testimony that they do not
contemplate any subdivision or land development which would bring it under the
guise of that ordinance” and that Applicants’ oral amendment for one RV per lot
satisfied this concern. Id. at 10-11. The Board also points out that “both parcels
have concrete pads, wells, septic systems and electrical services, both having been
previously occupied by mobile homes and or single family residences.” Id. at 15.
The Board maintains that Applicants met their initial burden of proof for a
conditional use and that the burden then shifted to Objectors, who failed to show to
a high degree of probability that the use would substantially affect the health, safety
and welfare of the community to a greater extent than what is normally expected
from the type of use. Id. at 16, 24-25 & 28. The Board also argues that the




       8
        The Board asserts that the requested single RV on each lot is “similar to the much broader
‘campsite’ description under the [Zoning] Ordinance.” Board’s Brief at 19. Although the
Township’s SALDO contains a definition of “campsite,” SALDO, art. II § 2.000, the Zoning
Ordinance does not. The Zoning Ordinance uses the term “campsite” within the definition of
“campground.” See Zoning Ordinance, art. II (defining “campground” as “[a] plot of ground upon
which two or more campsites are located, established or maintained for temporary occupancy by
persons using tents or recreational vehicles”).

                                                8
Township’s Planning Commission performed its duty, including rendering a
recommendation for approval to the Board. Id. at 20-21.
             “[A] conditional use is one specifically recognized by the legislature as
consistent with the zoning plan.” Aldridge v. Jackson Twp., 983 A.2d 247, 253 (Pa.
Cmwlth. 2009). “As such, it is presumed the particular type of use does not, of itself,
adversely affect public interest.” Id. “In addressing an application for a conditional
use, a local governing body must employ a shifting burden of persuasion.” Id.
(footnote omitted). “First, the applicant must persuade the local governing body its
proposed use is a type permitted by conditional use and the proposed use complies
with the requirements in the ordinance for such a conditional use.” Id. “Once [the
applicant] does so, a presumption arises [that] the proposed use is consistent with
the general welfare.”     Id.   “The burden then shifts to objectors to rebut the
presumption by proving, to a high degree of probability, the proposed use will
adversely affect the public welfare in a way not normally expected from the type of
use.” Id. “The issue of whether a proposed use falls within a given categorization
contained in a zoning ordinance is a question of law for this Court.” Id.
             In considering the issues before us, “we are mindful that ordinances are
to be construed expansively, affording the landowner the broadest possible use and
enjoyment of its land.” Aldridge, 983 A.2d at 253. Further, “a board of supervisors
is entitled to considerable deference in interpreting its zoning ordinance.” Id. at 254.
Interpretations of an ordinance that are entitled to deference “become of controlling
weight unless they are plainly erroneous or inconsistent” with the ordinance. Turchi
v. Phila. Bd. of License & Inspection Review, 20 A.3d 586, 594 (Pa. Cmwlth. 2011)
(internal punctuation omitted). Further, in interpreting an ordinance, “the rules of
statutory construction are applicable to local zoning ordinances.”          Council of


                                           9
Middletown Twp., Del. Cty. v. Benham, 496 A.2d 1293, 1295–96 (Pa. Cmwlth.
1985), aff’d, 523 A.2d 311 (Pa. 1987). “[A]n ordinance must be construed in light
of the purpose of the legislation.” Glendon Energy Co. v. Borough of Glendon, 656
A.2d 150, 156 (Pa. Cmwlth. 1995). “An ordinance, like a statute, must be construed,
if possible to give effect to all of its provisions.” Id. “An interpretation of an
ordinance which produces an absurd result is contrary to the rules of statutory
construction.” Id.
            Here, Section 305 of the Township’s Zoning Ordinance, which
concerns use regulations, provides as follows:

            Use Regulations and statements of intent for each District
            are provided on the Schedule of District Regulations
            following. Permits for principal permitted uses and
            accessory uses (regardless of the use to which are
            accessory) shall be issued as a matter of right provided the
            standards contained in this Ordinance are otherwise met.
            Conditional uses and special exceptions shall be subject to
            additional review procedures as specified herein.

            Whenever any proposed use is neither specifically
            permitted nor denied under this Ordinance as presently
            written, the Zoning Officer shall refer the application to
            the Board of Supervisors which shall determine whether
            the use shall be permitted or denied based on its similarity
            to other permitted or denied uses which are specifically
            identified in this Ordinance. The Board of Supervisors
            shall, if it determines the use is permitted, classify it as
            either a principal permitted, conditional use special
            exception, or accessory use, and direct the Zoning Officer
            to proceed accordingly.

Zoning Ordinance § 305 (emphasis added).

            The parties do not dispute that a “campground” is a conditional use in
the RU-Rural Zoning District in which the property is located.             The Zoning

                                        10
Ordinance defines “campground” as “[a] plot of ground upon which two or more
campsites are located, established or maintained for temporary occupancy by
persons using tents or recreational vehicles.” See Zoning Ordinance, art. II. As a
result of the amendment seeking to reduce the number of RVs to one per lot, to which
there was no objection, the proposed use no longer constituted a “campground.”
Indeed, the Board, in its decision, implicitly recognized such and classified the
proposed use as a “recreational vehicle use.” See C.L. 3 (stating that the “property
is well-suited for the proposed recreational vehicle use”). However, nowhere in the
Zoning Ordinance’s Schedule of District Regulations— be it permitted principal
uses, accessory uses, conditional uses or special exceptions— is there designated a
“recreational vehicle” use. See Zoning Ordinance Schedule of District Regulations,
Appendix H-5 of Objectors’ Brief. Accordingly, because such use “is neither
specifically permitted nor denied under this [Zoning] Ordinance,” Section 305
applies. Pursuant to Section 305, the Board must (1) determine whether to permit
or deny the use “based on its similarity to other permitted or denied uses which are
specifically identified in this [Zoning] Ordinance” and (2) if it determines the use is
permitted, “classify it as either a principal permitted, conditional use[,] special
exception, or accessory use . . . .” Zoning Ordinance § 305.
             Here, the Board’s findings state only that Applicants “purported to
request[] a similar use as a campground but limited the scope . . . [.]” F.F. 25.
However, the Board failed to analyze and consider the similarity of Applicants’
proposed use for single RVs on each lot vis-à-vis a campground use or any other
permitted or denied uses specifically identified in the Ordinance. The Board also
failed to render any findings or conclusions regarding the similarity of the proposed
use to a specified permitted use. Accordingly, we must vacate the trial court’s order


                                          11
and remand the matter to the trial court to remand to the Board to issue a new
decision addressing this requirement. Before remanding, however, in the interest of
judicial economy, it behooves us to address Objectors’ argument regarding the
application of Section 608, so the Board knows whether it must analyze the
Application under this section as well.
             The Board classified the use as one requiring a conditional use
application. The assertion that Applicants characterized their initial Application as
a “conditional use” at the Board’s instruction is of no moment. Once Applicants
sought a use that was neither permitted nor denied under the Zoning Ordinance, the
plain language of Section 305 requires that the Board first determine whether the
proposed use is a permitted use (i.e., one allowed by right, conditional use, accessory
use or special exception) or a denied use based on the proposed use’s similarity to
other uses that are specifically identified in the Zoning Ordinance. If the Board
determines the use is similar to a permitted use, then the Board must classify the use
and evaluate it as such. Here, the Board treated the proposed use as a use permitted
as a conditional use. However, the Board’s determination of whether the use is
permitted must be based on the use to which the proposed use is most similar and
how that use is classified (i.e., as a conditional use, etc.). For example, if the Board
decides the proposed use is similar to a campground, a conditional use, then the
Board must classify it as a conditional use and evaluate it as such. See Zoning
Ordinance § 305.
             While the Board believed that once Section 305 applied, such
application “removed the requirement” to comply with Section 608.1, F.F. 25,
nothing in the Zoning Ordinance indicates that Section 305 and Section 608 are
mutually exclusive. Indeed, Section 305 states “[c]onditional uses . . . shall be


                                          12
subject to additional review procedures as specified herein.” Zoning Ordinance §
305. Consequently, under the plain language of the Zoning Ordinance, Section 608,
which governs conditional uses, applies. Further, Section 305’s requirement that the
Board “classify” a use that is neither specifically permitted nor denied as, inter alia,
a permitted use, a conditional use, etc. indicates an intent to treat the use in
accordance with the standards applicable to that use classification. To give no effect
to the classification as a conditional use would render the classification provision of
Section 305 superfluous and meaningless. An ordinance is to be construed, if
possible, “to give effect to all its provisions.” See 1 Pa.C.S. § 1921(a); In re
Thompson, 896 A.2d 659, 669 (Pa. Cmwlth. 2006) (stating, “rules of statutory
construction are applicable to statutes and ordinances alike”).
             Additionally, as asserted by Objectors, to not apply the Section 608
conditional use provision would lead to the absurd result that a proposed use that is
not specifically listed as a conditional use in a particular zone may be permitted as a
conditional use without having to meet any standards or criteria while other
expressly permitted conditional uses would have to meet the standards and criteria.
An applicant could slightly alter his proposed use to just less than a permitted
conditional use, thereby falling outside the definition of an expressly permitted
conditional use, to avoid complying with Section 608’s conditional use requirements
altogether. Such a result would be absurd. In interpreting an ordinance, the object
is to ascertain and effectuate the intention of the legislative body in enacting the
ordinance. See 1 Pa.C.S. § 1921(a). In ascertaining the intention of the legislative
body, we may presume that the legislative body did not intend a result that is absurd
or unreasonable.    1 Pa.C.S. § 1922(1).       Thus, we conclude that the Board’s
interpretation that Section 608 does not apply to any applications which the Board


                                          13
classifies as a conditional use under Section 305 is inconsistent with the legislative
intent of the Zoning Ordinance, as it produces an absurd and unreasonable result.
Consequently, the Board’s interpretation is not entitled to deference by this Court.
See Turchi, 20 A.3d at 594, Glendon Energy, 656 A.2d at 156. Accordingly, Section
608 governing conditional uses would apply to Applicants’ Application here,
assuming the Board classifies it as a conditional use.
             Nonetheless, despite the Board’s statement that the amendment
“removed” the requirement to comply with Section 608, the Board concluded that
Applicants’ proposed use complied with the standards enumerated in Section 608,
as well as Sections 305 and 306 and Article IV, to which Section 608 refers. See
C.L. 8.
             Subsection 1 of Section 608 provides, in relevant part, that conditional
uses shall be permitted only after (i) public notice, (ii) review by the Township
Planning Commission, and (iii) approval by the Board pursuant to five express
standards and criteria. Zoning Ordinance § 608.1. The five standards and criteria
are, in relevant part: (i) “[t]he proposed use shall be in harmony with purposes,
goals, objectives and standards” of the Township’s Comprehensive Plan, Zoning
Ordinance and all other ordinances of the Township; (ii) “[t]here shall be a
community need for the proposed use at the proposed location. . . .”; (iii) “[t]he
proposed use at the proposed location shall not result in a substantial or undue
adverse effect . . .”; (iv) “[t]he proposed use shall not impose an undue burden on
any of the improvements, facilities, utilities and services of the Township . . .”; and
(v) the Planning Commission and Board of Supervisors must find that “any of the
applicable standards contained in Sections 305, 306 and Article IV as well as other
portions of this Ordinance” have been met. Zoning Ordinance § 608.1.


                                          14
               We note that although the Board concluded that the Applicants’
testimony met the requirements set forth above, see Board’s Decision at 8-9, after
review of the Board’s decision, we conclude that it is insufficient to allow appellate
review on this issue. Section 913.2(b)(1) of the MPC sets forth the Board’s duties
when rendering a decision in a contested matter as follows:

               Where the application is contested or denied, each
               decision shall be accompanied by findings of fact or
               conclusions based thereon, together with any reasons
               therefor. Conclusions based on any provisions of this act
               or of any ordinance, rule or regulation shall contain a
               reference to the provision relied on and the reasons why
               the conclusion is deemed appropriate in the light of the
               facts found.

Section 913.2(b)(1) of the MPC, added by the Act of December 18, 1996, P.L. 1102,
53 P.S. § 10913.2(b)(1) (emphasis added). There is no requirement that a board cite
specific evidence in support of each of its findings. Taliaferro v. Darby Twp. Zoning
Hearing Bd., 873 A.2d 807, 816 (Pa. Cmwlth. 2005).9 However, a board must
provide an adequate explanation of its resolution of the factual questions involved
and set forth its reasoning in such a way as to show its decision was reasoned and
not arbitrary. Id.
               We will not address every specific insufficiency of the Board’s
decision. However, we note that in concluding that Applicants’ Application met the
requirements of Section 608.1, the Board sets forth the standards of Section 608.1(A-
D) and then simply states that Applicants’ testimony meets these requirements. See
Board’s Decision at 8-9. With respect to 608.1(E), the Board states in a similar

       9
          Taliaferro involves a different section of the MPC, that is Section 908(9), 53 P.S. §
10908(9), which pertains to zoning hearing boards. However, the language of that section is
identical to the language in Section 913.2. Therefore, it is appropriate to apply the interpretation
of that section here.
                                                15
conclusory fashion that the evidence established compliance with these standards.
C.L. 8. Although the Board purports to set forth findings of fact to support those
conclusions, a review of those “findings” essential to the issues presented here
reveals that the findings are conclusory in nature and merely parrot the language of
Section 608.1.    See F.F. 18-21.     Additionally, although the Board states that
Applicants’ “application, exhibits and testimony” support Applicants’ burden of
proof, F.F. 22, this is insufficient for this Court to glean the reasons for the Board’s
findings and conclusions. As such, we are unable to review the Board’s decision to
determine if it was reasoned and not arbitrary. Further, as discussed above, the
Board failed to analyze and consider the similarity of Applicants’ proposed
conditional use for single RVs on each lot vis-à-vis other permitted or denied uses
which are specifically identified in the Ordinance, as required by Section 305. The
Board’s new decision must address each of the requirements of Section 608 and
provide reasons therefor sufficient to enable appellate review, if necessary.
             Accordingly, we must vacate the trial court’s order and remand this
matter to the trial court to remand to the Board to issue a decision in accordance with
the foregoing opinion.




                                        __________________________________
                                        CHRISTINE FIZZANO CANNON, Judge




                                          16
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Barbara Leo and Georgette Pascotto         :
                                           :
            v.                             :
                                           :
Texas Township Board of Supervisors        :
                                           :
                                           :
Odell Partnership, Dale Odell and          :
Kip Odell                                  :
                                           :
            v.                             :
                                           :
Texas Township Board of Supervisors        :
                                           :
Appeal of: Barbara Leo and                 :   No. 731 C.D. 2018
Georgette Pascotto                         :

                                     ORDER


            AND NOW, this 9th day of July, 2019, the May 7, 2018 amended order
of the Court of Common Pleas of Wayne County (trial court) is VACATED and the
matter is remanded to the trial court with instructions to remand to the Texas
Township Board of Supervisors to render a new decision in accordance with the
foregoing opinion.
            Jurisdiction relinquished.




                                         __________________________________
                                         CHRISTINE FIZZANO CANNON, Judge